
	
		I
		111th CONGRESS
		1st Session
		H. R. 3514
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Schrader
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Columbia River Gorge National Scenic Area
		  Act.
	
	
		1.Amendment to the Columbia
			 River Gorge National Scenic Area ActSection 2(g) of the Columbia River Gorge
			 National Scenic Area Act (16 U.S.C. 544(g)) is amended by striking and
			 the Confederated Tribes of the Umatilla Indian Reservation; and
			 inserting the Confederated Tribes of the Umatilla Indian Reservation,
			 and the Confederated Tribes of the Grand Ronde Community of
			 Oregon;.
		
